IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 01-40415
                           Summary Calendar



DAMON SIMS, Jr.,

                                           Plaintiff-Appellant,

versus

SAMUEL KENT; UNIVERSITY OF TEXAS MEDICAL BRANCH GALVESTON;
N. WEBB, Warden; MELVIN WRIGHT; KENNETH LOVE; TATANYAN
CARRINGTON; HAROLD CLAYTON; JOHN BEACRAFT; GARY AXUM,

                                           Defendant-Appellee.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. G-01-CV-136
                         --------------------
                             June 15, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The district court dismissed this 42 U.S.C. § 1983 complaint

filed by Damon Sims, Jr., Texas inmate number 641674.       Sims is

barred by from proceeding in forma pauperis (IFP) by 28 U.S.C.

§ 1915(g).     The court noted that Sims had failed to pay the

requisite filing fee and it held that Sims was not eligible to

appeal IFP because he had not established that he was under

imminent danger of serious physical injury.     Sims requests leave

to proceed IFP on appeal, asserting that he is in imminent danger

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-40415
                                -2-

of serious physical injury because he has been denied a hernia

operation and provided with inappropriate medication for a skin

condition.   He has also been housed in a unit where pepper spray

is sometimes used, which exacerbates the problem with his hernia.

Sims alleged that District Judge Kent dismissed a prior lawsuit

in which Sims raised the same allegations.

     Sims’ motions for an appeal conference, discovery,

disclosure, appointment of counsel, protection of medical

records, and injunctive relief are DENIED.   As Sims’ allegations

do not establish that he is in imminent danger of serious

physical injury, his motion for leave to proceed IFP is DENIED,

also.   See Baños v. O’Guin, 144 F.3d 883, 884 (5th Cir. 1998).

The appeal is DISMISSED.   Should Sims wish to reinstate his

appeal, he has until June 18, 2001, to pay the full appellate

filing fee of $105 to the clerk of the district court.

     MOTIONS DENIED; APPEAL DISMISSED.